Citation Nr: 0413508	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's wife, cousin, and the cousin's 
husband


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1951 to November 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

Historically, a January 1975 Board decision denied service 
connection for, in part, bilateral pes planus, and reopening 
of that claim was denied in an October 1976 Board decision.  
More recently, the veteran was notified in August 2001 of a 
rating action that month which again denied reopening of the 
claim.  He did not appeal that decision.  

Inasmuch as the Board finds that there is new and material 
evidence to reopen the claim for service connection for 
bilateral pes planus and that further development is 
warranted, the matter of de novo adjudication of the claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  The veteran was notified in August 2001 of a rating 
decision that month denying reopening of a claim for service 
connection for bilateral pes planus.  He did not initiate an 
appeal from that decision.  

2.  Some of the evidence received since the August 2001 
denial was not previously of record and is so significant 
that is must be considered in order to fairly decide the 
merits of the claim.  



CONCLUSIONS OF LAW

1.  The RO's August 2001 decision denying reopening of a 
claim for service connection for bilateral pes planus is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).  

2.  The evidence received since the August 2001 rating 
decision is new and material and, therefore, sufficient to 
reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000, and implementing regulations were created and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), 
which essentially eliminate the requirement of submitting a 
well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See also Valiao v. 
Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

As to the applicable provisions of the VCAA and implementing 
regulations, they will be addressed after the Board reopens 
the claims (in this decision) and further develops the 
evidence.  Obviously then, there is no possibility of 
prejudicing the veteran by issuing this decision because it 
reopens his claims, directs further development of it, and 
reserves determining whether there has been compliance with 
the VCAA and implementing regulations until the additional 
development is completed.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

However, the Board does observe that in this case the 
evidence on file includes the veteran's service medical 
records (SMRs) and that he was provided with copies of the 
SMRs in October 2001.  Also on file prior to the August 2001 
unappealed rating action were numerous reports and statements 
from private clinical sources and the reports of VA 
examinations in 1973 and 2001.  More recently, since the 
August 2001 unappealed rating action, the veteran has 
submitted more private clinical records, some of which are 
new, and he testified at an RO hearing in November 2002 and 
at a videoconference before the undersigned Veterans Law 
Judge in November 2003.  Also, he was afforded a VA 
examination in December 2002.  

II. Reopening the Claim for Service Connection for Bilateral 
Pes Planus

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Here, the veteran's initial claim for service connection for 
bilateral pes planus was denied by the RO in June 1973 and 
that decision was appealed to the Board which, in January 
1975, denied service connection for bilateral pes planus.  
Thereafter, the veteran appealed a February 1976 RO decision 
which denied reopening and the Board, in October 1976, 
confirmed that denial.  

More recently, in August 2001, the RO again denied reopening 
of the claim and the veteran did not appeal that decision.  
Thus, the August 2001 RO denial of reopening became final and 
binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  Furthermore, this, in turn, means there must be new 
and material evidence to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's August 2001 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Evans v. Brown, 9 Vet. App. 273, 285-86 (1996) (new evidence 
is that which is received since the last denial of 
reopening).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).  

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  The veteran filed 
his petition to reopen his claims after this critical date, 
in October 2001, so the amended regulation does apply.  

Previously, the January 1975 Board decision found that:

The preservice existence of the veteran's 
bilateral pes planus is demonstrated on the 
veteran's preenlistment examination in which it 
was noted that the veteran had second degree 
bilateral pes planus which at the time was not 
disabling.  Service medical records reveal that 
during service the veteran was treated on two 
occasions in February 1952 for his flat feet.  
His symptoms at that time were fatigue in the 
feet after long periods of standing.  The veteran 
was treated with medial heel wedges and exercises 
for his feet.  On examination prior to discharge 
there were no clinical findings referable to the 
veteran's feet.  It was specifically noted that 
his feet were normal.  There is no clinical 
evidence of any pathological advancement of the 
veteran's of bilateral pes planus during service.  
It is the considered opinion of the Board that 
there was no increase in severity of the 
veteran's of preservice bilateral pes planus 
demonstrated during service.  

In October 1976 the Board found that: 

The additional evidence submitted by the veteran 
in 1976 merely shows continuing symptoms of his 
disabilities and repeats the statements which 
were considered the Board previously.  These 
statements rely on persons' memories of events 
which occurred more than 20 years ago, and the 
contemporaneous medical records do not 
demonstrate that the claimed disabilities were 
incurred or aggravated during service.  In this 
regard, service medical records did not show that 
[] pes planus was aggravated during service.  The 
record indicates that the veteran did receive 
some treatment for pes planus in service, 
including a prescription for exercises and medial 
heel wedges, in order to develop more mobility in 
the feet.  The record does not establish that the 
veteran had severe symptoms during service, or 
that he had continual symptoms of a severe 
degree, and the evidence at discharge from 
service reveals an absence of complaints or 
findings indicative of disability of the feet or 
ankles. 

The evidence received since the October 1976 the Board 
decision but prior the RO denial of reopening of the claim in 
August 2001, includes the records of private hospitalization 
in May 1971 when the veteran had right ankle surgery, and in 
March 1974 when he had left ankle surgery.  

Attached to an October 1975 statement from J. Lloyd 
Abernathy, a podiatrist, are receipts for treatment or for 
special shoes for the veteran from November 1956 to January 
1957.  

Also, in May 1976 statement of Dr. Max Whicker stated that 
the veteran was not treated for anything other than an 
ordinary childhood diseases until he went to service in 1951 
and he had been seen in November 1954 for complaints of pain 
in both ankles which was treated symptomatically and since 
that time he had had frequent episodes of ankle pain.  

In January 2001 Dr. Winfry Whicker (the son of Dr. Max 
Whicker) reported that the veteran had continued to have 
problems with his feet since military service.  On 
examination he had some overlapping of some toes of the left 
foot which was a chronic problem had had since childhood and 
existed when he entered military service.  He had had ankle 
surgery 28 years earlier to correct the problem but he still 
had some problems with walking and pain.  

In March 2001 the veteran submitted several lay statements in 
support of his claim which were essentially to the same 
effect as evidence previously of record.

The veteran was afforded a VA examination of his feet in June 
2001 but no relevant medical opinion relating to his pes 
planus was reported.  

The evidence received since the August 2001 RO denial of 
reopening includes a November 1976 statement from Dr. Max 
Whicker indicating that the veteran was not treated for 
anything other than ordinary childhood diseases prior to 
military service but was seen and treated for bilateral ankle 
pain in 1954.  

In October 2001 Dr. Winfry Whicker reported that the veteran 
had had pes planus since early childhood.  He had had more 
problems with it than average.  In a November 2000 statement 
from that physician and it was reported that he had treated 
the veteran for about 20 years for complaints of progressive 
foot and leg pain.  

The veteran underwent a VA examination in the state in 
December 2002 at which time the diagnosis was bilateral pes 
planus with residuals.  With respect to whether the condition 
had worsened during active service the physician reported 
that it seemed likely that the veteran had second-degree pes 
planus prior to active service rather than developing it 
within one month after service when it was first noted.  
A brief note from his family physician in 2001 suggested that 
the veteran had foot problems as a child, although this was 
not further elaborated.  The fact that during service one 
physician had described the pes planus as second-degree in 
severity and within a year another physician had described it 
as a third-degree in severity was not necessarily indicative 
of a worsening of the condition because different examiners 
might describe the same condition somewhat differently.  It 
was quite clear, however, that the veteran had pes planus at 
service entrance and during service but it was truly not 
possible to say that the condition worsened while on active 
duty without resorting to unfounded speculation.  

In a March 2003 statement Dr. Winfry Whicker reported that 
his October 2001 statement was in error in reporting that the 
veteran had had pes planus since early childhood.  That 
statement was made is result of erroneous oral information 
provided that physician and the veteran's early medical 
records were not available at that time.  Dr. Winfry 
Whicker's father had treated the veteran from childhood until 
1980 and his father's May 1976 letter (a duplicate of which 
was submitted) stated that the veteran was never treated for 
anything other than ordinary childhood diseases prior to 1951 
and had first treated the veteran in November 1954 for 
painful feet and ankles, which was immediately upon his 
arrival home after being discharged from service.  There were 
no medical records of treatment of the veteran for pes planus 
or painful feet or ankles prior to his entering military 
service.  

Also submitted was a November 2003 statement from Dr. Winfry 
Whicker that after reviewing the veteran's medical records 
and military records was felt that his present problems with 
his feet and ankles "could be related to the problems he had 
in active military service."  

At a November 2002 to RO hearing the veteran testified that 
despite vigorous work prior to service he had had no problems 
with his feet (pages 2 and 3 of the transcript).  After in-
service treatment for his feet, he had been given light duty 
(page 6).  His bilateral pes planus had been asymptomatic 
prior to service (page 7).  His wife, cousin, and the 
cousin's husband also testified that he had no problems with 
his feet prior to service (pages 7 through 10).  The 
veteran's representative stated that he might be able to 
obtain all treatment records of Dr. Max Whicker from his son, 
Dr. Winfry Whicker (page 10).  The veteran testified that a 
physician had informed him that the problems with his ankles 
had stemmed from his problem with his feet but the veteran 
did not know where this doctor was currently located and 
could not contact that physician (page 15).  

At the November 2003 videoconference the testimony of the 
veteran, his wife, cousin, and the cousin's husband was 
essentially the same as at the November 2002 RO hearing.  The 
veteran's service representative indicating that additional 
evidence would be submitted, including receipts for treatment 
or special shoes with one being dated November 6, 1955 (page 
5 of that transcript).  However, no such evidence has been 
received.  The veteran testified that physicians had informed 
him that the running that he did during service and the shoes 
he had worn at the time had caused his current problems with 
the feet and ankles (pages 8 and 9).  

III. Analysis

Much of the additional evidence received since the August 
2001 RO decision denying reopening is new.  The statements 
from private physicians are competent evidence and there are 
now two new medical opinions as to the question of possibly 
inservice aggravation of the pre-existing pes planus.  The 
opinion of the VA examiner in December 2002 is against the 
claim and is more definitive with respect to the question of 
aggravation.  However, it appears that this opinion may have 
been based on an erroneous history related by a private 
physician.  That same private physician later opined that the 
veteran's current problems from bilateral pes planus "could 
be related" to military service and also inferred, in 
essence, that since the veteran had never had anything other 
than ordinary childhood illnesses prior to military service, 
his bilateral pes planus was asymptomatic at service entrance 
but he had been treated for problems with his feet beginning 
shortly after service.  

In reopening, a reweighing of the probative value is neither 
required nor permitted.  All that is necessary is that the 
additional evidence be new and material.  Such is the case 
here.  The new and material evidence clearly indicates that 
in all fairness to the veteran the claim should be 
readjudicated on a de novo basis.  

Accordingly, the petition to reopen the claim for service 
connection for bilateral pes planus is granted subject, as 
noted, to the Board's further development of the evidence 
concerning this claim.  


ORDER

The petition to reopen the claim for service connection for 
bilateral pes planus is granted, subject to the Board's 
further development of the evidence concerning this claim.  


REMAND

It is clear that the contemporaneous treatment records of Dr. 
Max Whicker may now be in possession of his son, Dr. Winfry 
Whicker.  Thus, the RO should attempt to obtain these records 
and, since Dr. Max Whicker is apparently deceased, request 
that Dr. Winfry Whicker elaborate the rationale of the 
opinion he expressed in his November 2003 statement.  

Also, the RO should assist the veteran in obtaining all 
records of treatment, including prescribing special shoes to 
the veteran, from J. Lloyd Abernathy, a podiatrist.  

The veteran should also be requested to clarify whether any 
treatment records of Dr. Weaver are available or whether any 
other records, which it was indicated at the videoconference, 
might be available.  

In deciding this claim, the Board cannot indulge in an 
exercise of its' own medical judgment.  Rather, there must be 
independent medical evidence in the record to make the 
determination.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  So a medical opinion is needed to resolve the 
medical issue and decide this appeal.  38 U.S.C.A. 
§ 5103A(d).  

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration: 

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with.  

2.  Ask the veteran to provide the names 
and addresses of all private clinical 
sources and approximate dates of 
treatment, evaluation or hospitalization 
since military service for bilateral pes 
planus.  Ask the veteran to execute 
and return the appropriate releases (VA 
Form 21-4142s) for the medical records of 
each private care provider since military 
service.

This should include, but is not limited 
to, all records from Dr. Winfry Whicker 
and any records in his possession 
relating to treatment of the veteran by 
his father Dr. Max Whicker.  

Also, this should include all records 
from Dr. Weaver and from J. Lloyd 
Abernathy, a podiatrist.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).  

The veteran should be specifically 
requested to provide the names and 
addresses of the treating physicians who, 
as the veteran testified, have rendered 
diagnoses or opinions, to include having 
simply verbally informed the veteran, 
that his bilateral pes planus was 
aggravated during military service.  

The veteran should be requested to 
execute and return the necessary 
authorization forms for obtaining all 
requested records.  

Also ask each treating source to provide 
a medical opinion or diagnosis concerning 
the etiology of the disorder treated-
particularly insofar as whether the pre-
existing bilateral pes planus was 
aggravated during military service.  

The RO must request that Dr. Winfry 
Whicker provide the medical bases and 
supporting authority for his opinion that 
the veteran's current bilateral pes 
planus is related to military service, 
particularly whether the bilateral pes 
planus was aggravated during military 
service.  

Inform the veteran that he may submit 
copies of the service medical records to 
Dr. Winfry Whicker or any other private 
physician that has treated him since 
discharge from active service for the 
purpose of obtaining opinions from such 
physicians as to whether it is as likely 
as not that the veteran's bilateral pes 
planus was aggravated during service.  

3.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that the 
veteran's pre-existing bilateral pes 
planus was aggravated during active 
service.  

To facilitate making this determination, 
please review the relevant evidence in 
the claims files, including a copy of 
this remand.  And the examiner is asked 
to please confirm that he or she reviewed 
the claim file prior to submitting the 
report of his or her evaluation.  If no 
opinion can be rendered, please explain 
why this is not possible.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

4.  Review the report of the examination 
to ensure it contains responses to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claims on a de 
novo basis.  If the claim continues to be 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



